—Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Kings County (J. Goldberg, J.), imposed February 17, 2000, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted sale of a controlled substance in the third degree.
Ordered that the amended sentence is affirmed.
The sentencing court may properly consider evidence of other *565crimes for which the defendant was not tried provided the court is satisfied that “the information upon which it bases the sentence is reliable and accurate” (People v Naranjo, 89 NY2d 1047, 1049; see, People v Outley, 80 NY2d 702, 712). The court was entitled to treat the defendant’s admission to criminal activity, made under oath in an unrelated proceeding, as reliable (see, People v Migliore, 150 AD2d 169; People v Marrero, 110 AD2d 785). Bracken, P. J., Ritter, Goldstein, Schmidt and Townes, JJ., concur.